               Case 5:21-mj-70146-MAG Document 32 Filed 09/10/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. CR 21-70651-MAG; CR 21-70146 MAG
                                                       )
14           Plaintiff,                                )   STIPULATION AND ORDER CONTINUING
                                                       )   PRELIMINARY HEARING UNTIL SEPTEMBER
15      v.                                             )   27, 2021
                                                       )
16   KELMAN DE LA CRUZ PEDROZA                         )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
                                                       )
19

20           The parties, through their counsel of record, stipulate as follows:
21           On May 3, 2021, the Court held a status conference for defendant Kelman De La Cruz Pedrodza,
22
     who stands charged in two separate Complaints with crimes related to the distribution of, and conspiracy
23
     to distribute, narcotics. The Court set a preliminary hearing for September 13, 2021 at 1:00 PM.
24
             The government has produced a significant amount of discovery in this case, and plans to
25

26 produce more discovery in the near future. Therefore, the parties wish to continue the preliminary

27 hearing until September 27, 2021. Therefore, the parties hereby stipulate and agree:

28

     STIPULATION AND ORDER
             Case 5:21-mj-70146-MAG Document 32 Filed 09/10/21 Page 2 of 3




 1         1. The time between September 13, 2021 and September 27, 2021, should be excluded under

 2             the Speedy Trial Act because failure to grant the requested continuance would deny defense

 3             counsel the reasonable time necessary for effective preparation, taking into account the

 4             exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by

 5             granting the requested continuance outweigh the best interests of the public and the

 6             defendant in a speedy trial and in the prompt disposition of criminal cases. See id. §

 7             3161(h)(7)(A).

 8         2. Taking into account the public interest in the prompt disposition of criminal cases, there is

 9             good cause to extend the time limits under Federal Rule of Criminal Procedure 5.1(c).

10             Accordingly, the time limits for conducting a preliminary hearing are tolled from September

11             13, 2021 until September 27, 2021.

12 IT IS SO STIPULATED.

13

14 Dated: September 10, 2021                            /s/                 ______
                                                 Karen McConville
15                                               Attorney for Defendant Kelman De La Cruz Pedroza

16
     Dated: September 10, 2021                          /s/
17                                               Ross Weingarten
                                                 Assistant United States Attorney
18
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER
              Case 5:21-mj-70146-MAG Document 32 Filed 09/10/21 Page 3 of 3




 1                                                     ORDER

 2          Based upon the representation of counsel and for good cause shown, the Court continues the
 3
     preliminary hearing until September 27, 2021 and finds that failing to exclude the time between
 4
     September 13, 2021 and September 27, 2021, would deny counsel the reasonable time necessary for
 5
     effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
 6
     The Court further finds that the ends of justice served by excluding the time between September 13,
 7

 8 2021 and September 27, 2021 from computation under the Speedy Trial Act outweigh the best interests

 9 of the public and the defendant in a speedy trial. The Court also finds good cause for extending the time

10 limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for extending the 30-

11
     day time period for an indictment under the Speedy Trial Act (based on the exclusions set forth above).
12
     See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).
13
            Therefore, IT IS HEREBY ORDERED that the time between September 13, 2021 and
14

15 September 27, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §

16 3161(h)(7)(A) and (B)(iv) and Federal Rule of Criminal Procedure 5.1.

17                                                             ES D
                                                                   ISTRIC
                                                              T          TC
                                                            TA
18 DATED: September 10, 2021               _____________________________________
                                                                                      O
                                                       S




                                                                                       U
                                                     ED




                                           HONORABLE NATHANAEL M. COUSINS
                                                                                        RT




19
                                                 UNIT




                                           United States MagistrateTED
                                                           GRAN Judge
                                                                                               R NIA




20
                                                                                           s
                                                                               M. Cousin
                                                  NO




21                                                                   thanael
                                                            Judge Na
                                                                                               FO
                                                   RT




                                                                                           LI




22                                                         ER
                                                      H




                                                                                      A




                                                                N                      C
                                                                                  F
23                                                                  D IS T IC T O
                                                                          R
24

25

26

27

28

     STIPULATION AND ORDER CR                          1
     21-70651-MAG; CR 21-70146 MAG
